

117 S2334 IS: Large Scale Water Recycling Project and Drought Resiliency Investment Act
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2334IN THE SENATE OF THE UNITED STATESJuly 13, 2021Ms. Cortez Masto (for herself, Mr. Padilla, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a grant program to provide grants on a competitive basis to eligible entities for large-scale water recycling and reuse projects, to amend the Omnibus Public Land Management Act of 2009 to make certain modifications to the Cooperative Watershed Management Program, to provide emergency drought funding, and for other purposes.1.Short titleThis Act may be cited as the Large Scale Water Recycling Project and Drought Resiliency Investment Act.2.Large-scale water recycling project investment(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a State, Indian Tribe, municipality, irrigation district, water district, wastewater district, or other organization with water or power delivery authority;(B)a State, regional, or local authority, the members of which include 1 or more organizations with water or power delivery authority; and(C)an agency established under State law for the joint exercise of powers or a combination of entities described in subparagraphs (A) and (B).(2)Eligible projectThe term eligible project means a project described in subsection (c).(3)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)ProgramThe term program means the grant program established under subsection (b).(5)Reclamation stateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (43 U.S.C. 391; 32 Stat. 388, chapter 1093). (6)SecretaryThe term Secretary means the Secretary of the Interior.(b)EstablishmentThe Secretary shall establish a program to provide grants to eligible entities on a competitive basis for the planning, design, and construction of large-scale water recycling and reclamation projects that provide substantial water supply and other benefits to drought-stricken regions in the Reclamation States.(c)Eligible projectA project shall be eligible for a grant under the program if the project—(1)reclaims and reuses—(A)municipal, industrial, domestic, or agricultural wastewater; or(B)impaired groundwater or surface water;(2)has a total estimated cost of $500,000,000 or more;(3)is located in a Reclamation State;(4)is constructed, operated, and maintained by an eligible entity; and(5)provides a Federal benefit in accordance with the reclamation laws.(d)Project evaluationThe Secretary may provide a grant to an eligible entity for an eligible project under the program if—(1)the eligible entity determines through the preparation of a feasibility study or equivalent study, and the Secretary concurs, that the eligible project—(A)is technically and financially feasible;(B)provides a Federal benefit in accordance with the reclamation laws; and(C)is consistent with applicable Federal and State laws;(2)the eligible entity has sufficient non-Federal funding available to complete the eligible project, as determined by the Secretary;(3)the eligible entity is financially solvent, as determined by the Secretary; and(4)not later than 30 days after the date on which the Secretary concurs with the determinations under paragraph (1) with respect to the eligible project, the Secretary submits to Congress written notice of the determinations.(e)PriorityIn funding eligible projects under the program, the Secretary shall give funding priority for eligible projects that meet 1 or more of the following criteria:(1)The eligible project provides multiple benefits, including—(A)water supply reliability benefits for drought-stricken States and communities;(B)fish and wildlife benefits; and (C)water quality improvements.(2)The eligible project is likely to reduce impacts on environmental resources from water projects owned or operated by Federal and State agencies, including through measurable reductions in water diversions from imperiled ecosystems.(3)The eligible project would advance water management plans across a multi-State area, such as drought contingency plans in the Colorado River Basin.(4)The eligible project is regional in nature.(5)The eligible project is collaboratively developed or supported by multiple stakeholders.(f)Federal assistance(1)Federal cost shareExcept as provided in paragraph (2), the Federal share of the cost of any eligible project provided a grant under the program shall not exceed 25 percent of the total cost of the eligible project.(2)Increased federal cost share for eligible projects with additional measurable benefitsThe Secretary may increase the Federal share of the cost of an eligible project under paragraph (1) to not more that 75 percent of the total costs of the eligible project, if the eligible project advances at least a proportionate share of nonreimbursable benefits authorized under the reclamation laws, including fish and wildlife benefits provided through measurable reductions in water diversions from imperiled ecosystems.(3)Total capThe Secretary shall not impose a total dollar cap on Federal contributions that applies to all individual eligible projects provided a grant under the program.(4)Nonreimbursable fundsFunds provided by the Secretary to an eligible entity under the program shall be considered nonreimbursable.(5)Funding eligibilityAn eligible project shall not be considered ineligible for assistance under this section because the eligible project has received assistance authorized under—(A)the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.); (B)section 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) for eligible desalination projects; or(C)section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)). (g)Environmental lawsIn providing a grant for an eligible project under the program, the Secretary shall comply with all applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(h)GuidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance on the implementation of this section, including guidelines for the preparation of feasibility studies or equivalent studies by eligible entities.(i)Congressional approval(1)In generalNot later than 60 days before the date on which a grant is provided for an eligible project under this section, the Secretary shall notify the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives, in writing, of the proposed grant. (2)RequirementsA notification under paragraph (1) shall include—(A)an evaluation and justification for the eligible project; and (B)a description of the amount of the proposed grant award.(3)Congressional disapprovalThe Secretary shall not make a grant or any other obligation or commitment to fund an eligible project under this section that exceeds $100,000,000, if, by not later than the end of the 60-day period described in paragraph (1), a joint resolution is enacted disapproving the funding for the eligible project.(j)Reports(1)Annual reportAt the end of each fiscal year, the Secretary shall make available on the website of the Department of the Interior an annual report that lists each eligible project for which a grant has been provided under this section during the fiscal year.(2)Comptroller general(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under this section.(B)ReportNot later than 1 year after the date of the initial award of grants under the program, the Comptroller General of the United States shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(i)the adequacy and effectiveness of the process by which each eligible project was selected, if applicable; and(ii)the justification and criteria used for the selection of each eligible project, if applicable.(k)Treatment of conveyanceThe Secretary shall consider the planning, design, and construction of a conveyance system for an eligible project to be eligible for grant funding under the program. (l)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $750,000,000 for the period of fiscal years 2023 through 2027. 3.Drought resiliency(a)Cooperative watershed management program(1)DefinitionsSection 6001(7) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015(7)) is amended—(A)in subparagraph (D), by striking or at the end;(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following:(E)provides for the conduct of emergency drought planning; or.(2)Funding procedureSection 6002(c)(2)(A) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015a(c)(2)(A)) is amended by inserting or emergency drought plan after restoration plan each place it appears.(b)Emergency drought funding(1)Financial assistance(A)In generalFinancial assistance may be made available under the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et seq.) for eligible water projects to assist Western States and Tribal governments to address drought-related impacts to water supplies or any other immediate water-related crisis or conflict, including through voluntary, temporary, and compensated programs to reduce water demands for the purpose of increasing water available in a system or reducing water supply-demand imbalances.(B)Additional availabilityFinancial assistance may be made available under this paragraph to organizations and entities that are—(i)engaged in collaborative processes to restore the environment; or(ii)part of a basin-wide solution for restoration.(C)Types of assistanceAssistance under subparagraph (A) may include a range of projects, including—(i)the installation of pumps, temporary barriers, or operable gates for water diversion and fish protection;(ii)the installation of drought-relief groundwater wells for Indian Tribes and in wildlife refuges and other environmentally sensitive areas requiring emergency surface water flow augmentation;(iii)the acquisition or assistance in the acquisition of water from willing sellers, including on a voluntary, temporary, and compensated basis, to enhance stream flow for the benefit of fish and wildlife (including endangered species), water quality, river ecosystem restoration, and other beneficial purposes;(iv)agricultural and urban conservation and efficiency projects;(v)exchanges with any water district willing to provide water to meet the emergency water needs of other water districts in return for the delivery of equivalent quantities of water later that year or in future years;(vi)emergency pumping projects for critical health and safety purposes;(vii)activities to reduce water demand consistent with a comprehensive program for environmental restoration and settlement of water rights claims; and(viii)activities that protect, restore, or enhance fish and wildlife habitat or otherwise improve environmental conditions, including water quantity or quality concerns and improved fish passage.(D)Authorization of appropriationsThere is authorized to be appropriated to provide financial assistance under this paragraph not more than $50,000,000 for the period of fiscal years 2022 through 2026, of which not more than $20,000,000 shall be made available during that period for the conduct of actions authorized under title I of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2211 et seq.) to benefit imperiled fish and wildlife.(2)Applicable period of drought programSection 104 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214) is amended by striking subsection (a) and inserting the following:(a)In generalThe programs and authorities established under this title shall become operative in any Reclamation State and in the State of Hawaii only—(1)after the Governor or Governors of the affected State or States, or the governing body of an affected Indian Tribe with respect to a reservation, has made a request for temporary drought assistance and the Secretary has determined that the temporary assistance is merited; (2)after a drought emergency has been declared by the Governor or Governors of the affected State or States; or(3)on approval of a drought contingency plan as provided in title II..(3)ReauthorizationSection 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) is amended by striking 2021 and inserting 2031. 